Citation Nr: 1617660	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 19, 2012.

2. Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss since July 19, 2012.

3. Entitlement to service connection for jungle rot of the bilateral feet.  

4. Entitlement to service connection for hypertension, to include as secondary to service-connected kidney stones. 

5. Entitlement to compensation under 38 U.S.C. § 1151 for left shoulder rotator cuff tear with impingement syndrome and degenerative changes and right shoulder impingement syndrome and degenerative changes.  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to September 1989.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to compensation under 38 U.S.C. § 1151 for left shoulder rotator cuff tear with impingement syndrome and degenerative changes and right shoulder impingement syndrome and degenerative change is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 19, 2012, the Veteran's hearing loss has been manifested by auditory thresholds and word recognition scores that are noncompensable, and his reported functional loss does not present an exceptional disability picture.

2. Since July 19, 2012, the Veteran's hearing loss has been manifested by auditory thresholds and word recognition scores that warrant a 10 percent rating.  

3. The weight of the evidence is against a finding that the Veteran has a diagnosis of jungle rot of the bilateral feet. 

4. The Veteran's hypertension is not the result of an injury or disease incurred in or aggravated by active military service, nor is it causally related to or permanently worsened by the Veteran's service-connected kidney stones.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for bilateral hearing loss prior to July 19, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss since July 19, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3. The criteria for service connection for jungle rot of the bilateral feet have not been met.  38 U.S.C.A. §§ 1131, 5107, (West 2014); 38 C.F.R. § 3.303 (2015).

4. The criteria for service connection for a hypertension, to include as secondary to service-connected kidney stones, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in November 2009 and February 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss and hypertension in February 2010, July 2012, and a VA medical opinion in February 2014.  These examinations and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, a VA examination was not obtained for the service connection claim for jungle rot of the bilateral feet.  As discussed below, there is no medical or other competent evidence suggesting a nexus between jungle rot of the bilateral feet service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned ratings.  He avers in his March 2012 substantive appeal that he cannot hear when the doorbell rings and cannot hear certain frequencies.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is in receipt of a noncompensable rating prior to July 19, 2012, and a 10 percent rating since July 19, 2012, for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the discrimination percentage based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired efficiency (I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  For example, with the percentage of discrimination of 70 and an average puretone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure is followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  38 C.F.R. § 4.85, Diagnostic Code 6100.

A December 2009 VA treatment record notes a hearing evaluation was completed and acoustic immittance measures were consistent with bilateral normal middle ear function.  Puretone thresholds revealed an asymmetrical mild to severe sensorineural hearing loss.  Word recognition scores were good in each ear.  

The Veteran was afforded a VA auditory examination in February 2010.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ





1000
2000
3000
4000
Avg
RIGHT
20
30
40
85
43.75
LEFT
15
35
55
95
50

The Veteran's speech discrimination using the Maryland CNC word test was found to be 96 in the right ear and 96 in the left ear.  The examiner found the Veteran had bilateral sensorineural hearing loss.  Degree of loss was normal to profound (90+ HL).  

The Veteran was afforded another VA auditory examination in July 2012.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ





1000
2000
3000
4000
Avg
RIGHT
35
50
60
90
59
LEFT
35
60
80
95
68

The examiner noted that these test results were not valid for rating purposes, explaining that it was the impression of the examiner that these thresholds were exaggerated.  Bone conduction results were significantly worse than puretone thresholds and speech thresholds were better than the puretone averages.  "[I]t is also the impression of the examiner that the severity of speech thresholds is also exaggerated; all contralateral and ipsilateral reflexes are present, which would indicate better puretone thresholds than ones admitted to today."  The Veteran's speech discrimination using the Maryland CNC word test was found to be 70 in the right ear and 78 in the left ear.  The examiner noted the use of speech discrimination scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, ect., that made combined use of puretone average and speech discrimination scores inappropriate.  The examiner found the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hz in both ears.  

Application of the February 2010 VA audiological testing score to the specific provisions in 38 C.F.R. §§ 4.85, 4.86, result in a non-compensable rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for each ear, which results in level I hearing impairment.  Upon mechanical application of these values into Table VII, the result is a noncompensable rating.  Thus, prior to July 19, 2012, the Veteran's bilateral hearing loss warrants a noncompensable rating.  

Application of the July 2012 VA audiological testing score to the specific provisions in 38 C.F.R. §§ 4.85, 4.86, result in a 10 percent rating.  Specifically, application of the standard method under Table VI was appropriate for each ear, which results in level V hearing impairment for the right ear and level IV hearing impairment for the left ear.  Upon mechanical application of these values into Table VII, the result is a 10 percent rating.  Thus, since July 19, 2012, the Veteran's bilateral hearing loss warrants a 10 percent rating.  

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  The Board further notes that the July 2012 VA examiner found the puretone test results were not valid for rating purposes as it was the examiner's impression that the thresholds were exaggerated.  Furthermore, the examiner found the use of speech discrimination scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, ect., that made combined use of puretone average and speech discrimination scores inappropriate.  As the RO has rated the Veteran based on the July 2012 auditory examination despite the aforementioned statements by the examiner, the Board will not disturb this higher rating.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his bilateral hearing loss is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In summary, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss prior to July 19, 2012, and in excess of 10 percent since July 19, 2012.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

II. Service Connection

The Veteran avers service connection for jungle rot of the bilateral feet and hypertension.  Specifically, asserting in his November 2010 notice of disagreement that since he put his boots on and joined the military, he has always had some sort of fungus on his feet.  In regards to his hypertension claim, he was demoted a pay grade because he wanted to have his hypertension checked and was told to relax.  The Veteran further elaborated in his March 2012 substantive appeal that his hypertension could be secondary to his service-connected kidney stones. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records reflect on his August 1989 report of medical history the Veteran denied any skin diseases, but marked he did not know if he had high or low blood pressure.  His August 1989 separation examination was negative for any diagnosis of hypertension or a skin disease.  

Post service treatment records reveal an October 2009 VA treatment record that notes the Veteran denied hypertension.  (See Virtual VA, Capri, 10/19/09, pg. 14).  A subsequent VA treatment record found the Veteran had hypertension that was untreated and he was placed on medication.  (See Virtual VA, Capri, 10/20/09, pg. 7).  An August 2011 VA treatment record notes the Veteran was service-connected for jungle rot.  (See Virtual VA, Capri, 8/29/11, pg. 40).

The Veteran was scheduled for a VA examination in February 2014, but the Veteran was a "no show" for the appointment and did not request a new examination.  Nevertheless, the examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of his service connected condition.  The examiner explained that there was no causal relationship between kidney stones and hypertension.  

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claims must be denied.

For the claim of entitlement to service connection for jungle rot of the bilateral feet, the Board finds there is no indication in the record of the Veteran having a diagnosis of this condition.  Although an August 2011 VA treatment record notes the Veteran was service connected for jungle rot, the Board notes this is untrue.  Additionally, while the Veteran reported he had fungus on his feet that began during service, there is no indication in the record of any diagnosis of jungle rot or a foot fungus for the entire appeals period.  Thus, the evidence of record does not support a finding of current disability of jungle rot of the bilateral feet.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the claim of entitlement to service connection for hypertension, initially, as the record does not reflect that the Veteran was diagnosed with hypertension to a compensable degree within one year of separation from active duty, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  Moreover, and consistent with the reasons articulated more fully below, service-connection on the basis of continuity of symptomatology is not available because there is no competent of credible lay or medical evidence that hypertension symptoms were noted during service and persisted thereafter; it was not until many years after discharge that hypertension was diagnosed.  

The Board finds the February 2014 VA examiner's opinion to be of great probative value because the conclusion is supported by a medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Based on the foregoing, the Board finds that the evidence does not warrant a grant of the benefit sought under 38 C.F.R. § 3.311.  

By contrast, the Board finds the Veteran's lay representations of limited probative value, including regarding whether the Veteran is entitled to service connection for hypertension on a direct basis.  The Veteran asserts in his November 2010 notice of disagreement that he was demoted a pay grade because he wanted to have his hypertension checked and was told to relax.  Although the Veteran marked he did not know if he had high or low blood pressure on his August 1989 report of medical history, post-service medical records are silent as to any complaints of sleep problems until 2009, nearly 20 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Also, the Veteran denied he had hypertension in an October 2009 VA treatment record.  

Moreover, the Board finds the Veteran is not competent to conclude that his hypertension was due to service or to a service-connected disability.  Determinations of the etiology of a hypertension are medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 09 (2007).  The Board notes that there is no competent, credible, or persuasive evidence that the Veteran's hypertension is related to service or to his service-connected kidney stones.  

As such, the Board finds the evidence weighs against a finding that the Veteran has hypertension related in any way to service or secondary to his service-connected kidney stones.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.



ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 19, 2012, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss since July 19, 2012, is denied. 

Service connection for jungle rot of the bilateral feet is denied. 

Service connection for hypertension is denied. 


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 averring his bilateral shoulder disabilities were the result of his November 2009 hip surgery.  Specifically, he asserts in his March 2012 substantive appeal that he was strapped down for over eight hours during hip surgery, which he was led to believe was not standard practice.  He avers that according to his doctor, he has permanent nerve damage that is more than likely caused by the strapping of his arms during surgery.  

Compensation benefits are awarded under 38 U.S.C.A. § 1151 for a qualifying additional disability in the same manner as if the additional disability were service connected.  A disability is a qualifying additional disability if: (1) it was not the result of the veteran's willful misconduct, (2) it was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and (3) was proximately caused by (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. § 3.361(c)(2). 

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a July 23, 2009, VA treatment record notes the Veteran complained of left shoulder pain.  He had fell and injured his left shoulder in a roll maneuver.  Assessment was left shoulder strain.  (See Virtual VA, Capri, pg. 49).

The Veteran underwent a left total hip arthroplasty at a VA hospital on November 10, 2009.  A subsequent November 10, 2009, VA treatment record notes after the surgery, the Veteran complained of bilateral shoulder pain.  The record further states "shoulder pain probably related to periop lat decub position."  A November 10, 2009, VA treatment record notes the Veteran demonstrated decreased range of motion in the right shoulder secondary to old bicep tendon injury.  The Veteran also had limited range in his left shoulder.  The Veteran stated that this was temporary resulting from the left arm being in an awkward position during the surgery.

A November 14, 2009, x-ray of the left shoulder revealed moderate degenerative changes at the acromioclavicular joint, narrowing of the acromiohumeral interval, suggesting significant rotator cuff pathology, and area of lucency in the lateral margin of the greater tuberosity of the humerus; likely a pseudotumor.  A November 17, 2009, VA treatment record notes the Veteran had pain and weakness in the left shoulder and limited range of motion in his leg hip due to surgery.  A November 28, 2009, VA treatment record notes the Veteran reported severe bilateral shoulder pain from his arms being tied down during surgery.

A December 30, 2009 magnetic resonance imaging (MRI) of the left shoulder revealed high-grad partial tearing involving fibers in the midportion of the distal supraspinatus tendon.  "There is likely a superimposed full thickness component of tearing, although this is difficult to ascertain with certainty, as a discrete full thickness tear is not visualized on any single image in any one plane."  Also, there was tearing of the posterosuperior labrum, findings in association with acromioclavicular joint and acromion that would likely predispose to subacromial impingement, and moderate subacromial/subdeltoid bursitis.  

A December 31, 2009, VA treatment record notes the Veteran reported he was having constant bilateral shoulder pain, reporting numbness and tingling in his hands and fingers; and pain came from his shoulders and down his arms.  The numbness woke him at night. The Veteran further stated "he did not have shoulder pain or this numbness and tingling prior to surgery and feels his shoulders were injured when we 'tied them back to do surgery.'"  The record also notes that "DD also includes median or ulnar nerve compression at the elbow or wrist, there is also a possibility of cervical nerve impingement."  

A February 2010 VA treatment record notes the Veteran reported his right shoulder was getting better but he still had some moderate pain and complained of some tingling and numbness in his fingers, for which he was waiting to have a nerve conduction study.  A March 2010 VA treatment record notes the Veteran had a MRI and "we are awaiting EMG/nerve conduction."  

An April 2010 VA treatment record notes the Veteran complained of some tingling and numbness in both hands and right side nerve conduction showed moderate carpal tunnel syndrome.  There was no evidence of carpal tunnel syndrome on the left side and no evidence of cervical radiculopathy or ulnar entrapment neuropathy.  (See Virtual VA, Capri, pg. 89). 

The Veteran was afforded a VA examination in August 2010.  The Veteran reported his left shoulder began bothering him after his hip surgery and his right shoulder began to bother him after surgery too, although he fell in the late 1980s and sustained a bruise to his upper arm.  The examiner diagnosed the Veteran with left shoulder rotator cuff tear with residual impingement syndrome, "which I cannot state is due to the left hip replacement on 11/10/09 without resorting to mere speculation."  The examiner also diagnosed the Veteran with impingement syndrome of the right shoulder, "which I cannot state is due to the left hip replacement on 11/10/09 without resorting to mere speculation."  The examiner explained that although the Veteran may have been predisposed to impingement syndrome, according to the history he did not have symptoms until after a prolonged surgery on his left hip.  I have no way of verifying the history without resorting to speculation."   

The Board finds that further development is required to decide this appeal.  While the Veteran complained of tingling in his arms and fingers after surgery, a December 31, 2009, VA treatment record notes there was a possibility of cervical nerve impingement, and a March 11, 2010, VA treatment record notes the Veteran had a MRI and "we are awaiting EMG/nerve conduction," the results of the nerve conduction study are not of record.  As the Veteran asserts he has permanent nerve damage in his shoulders due to his November 2009 surgery, the Board finds the results of his nerve conduction study should be associated with the claims folder.  The Court has held that VA medical records are in constructive possession of the agency and must be obtained if pertinent.  38 C.F.R. § 3.159(c)(2) (2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board finds that these VA records, if they exist, should be obtained.  

Moreover, as the August 2010 VA examiner did not address the Veteran's contentions or the November 10, 2009, VA treatment record that suggested the Veteran's bilateral shoulder disabilities were related to his positioning during his November 2009 hip surgery, the Board finds the examination to be inadequate.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ, including any nerve conduction studies.  

2. Then, obtain a VA addendum medical opinion from an appropriate examiner.  The claims folder and a copy of this REMAND should be reviewed by the examiner.  If the examiner determines that an in-person physical examination is necessary to formulate the requested opinion, such examination shall be arranged. Specifically, the examiner is requested the address the following:

(a) What are the Veteran's diagnosed bilateral shoulder disabilities, if any?  Please also describe any nerve impairment disabilities associated therewith.  

(b) Is at least as likely as not that any shoulder disability(s) is/are represent an additional disability(s) caused by the VA hospital, medical, or surgical care provided to the Veteran associated with November 10, 2009, hip surgery; and was such disability proximately caused by (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (2) by an event not reasonably foreseeable? Why or why not? 

In answering these questions, the VA examiner shall specifically address the basis of the Veteran's claim, which asserts that the manner and length of time in which he was positioned for performance of the hip surgery was incorrect.  In considering this assertions, the examiner that specifically address the November 10, 2009, VA treatment record that notes the Veteran's shoulder pain was probably related to "periop lat decub position." 

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 
 
4. After completing the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


